Exhibit 99.1 Tel-Instrument Electronics Corp. Announces Full Rate Production Release on TS-4530A SETS East Rutherford, NJ – August 5, 2015 – Tel-Instrument Electronics Corp (“Tel”, “Tel-Instrument” or the “Company”) (NYSE MKT: TIK) today reported that it has received the Full Rate Production Release for the TS-4530A SETS from the U.S. Army. Jeff O’Hara, Tel’s President and CEO, noted, “Receiving the Full Rate Production Release on the TS-4530A SETS represents an important milestone for the Company. It is expected that volume deliveries of TS-4530A SETS will commence late in the third fiscal quarter which ends December 31, 2015. We currently have a backlog of 688 TS-4530A SETS with a contract value of approximately $7.8 million, and we are also actively marketing this test set to both domestic and foreign markets.” About Tel-Instrument Electronics Corp Tel-Instrument is a leading designer and manufacturer of avionics test and measurement solutions for the global commercial air transport, general aviation, and government/military aerospace and defense markets. Tel-Instrument provides instruments to test, measure, calibrate, and repair a wide range of airborne navigation and communication equipment. For further information please visit our website at www.telinstrument.com. # # # This press release includes statements that are not historical in nature and may be characterized as “forward-looking statements,” including those related to future financial and operating results, benefits, and synergies of the combined companies, statements concerning the Company’s outlook, pricing trends, and forces within the industry, the completion dates of capital projects, expected sales growth, cost reduction strategies, and their results, long-term goals of the Company and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. All predictions as to future results contain a measure of uncertainty and, accordingly, actual results could differ materially.Among the factors which could cause a difference are:changes in the general economy; changes in demand for the Company’s products or in the cost and availability of its raw materials; the actions of its competitors; the success of our customers; technological change; changes in employee relations; government regulations; litigation, including its inherent uncertainty; difficulties in plant operations and materials; transportation, environmental matters; and other unforeseen circumstances.A number of these factors are discussed in the Company’s previous filings with the U.S. Securities and Exchange Commission. The Company disclaims any intention or obligation to update any forward-looking statements as a result of developments occurring after the date of this press release. The safe harbor for forward-looking statements contained in the Securities Litigation Reform Act of 1995 (the “Act”) protects companies from liability for their forward-looking statements if they comply with the requirements of the Act. Contact: Joseph P. Macaluso John Nesbett or Jennifer Belodeau Tel-Instrument Electronics Corp. Institutional Marketing Services (IMS) (201) 933-1600 (203) 972-9200 jnesbett@institutionalms.com
